Pursuant to the provisions of section 90 of the Judiciary Law and rule 1 of the Rules of Civil Practice, Paul Rosen, Esq., a practicing lawyer of Poughkeepsie, Dutchess County, New York, is hereby appointed as a member of the Committee on Character and Fitness for the Ninth Judicial District, to investigate the character and fitness of applicants in said judicial district for admission to practice as attorneys and counselors at law in the courts of this State, in place of Earl Hawley, Esq., deceased; such appointment to take effect January 1, 1958.
Present — Nolan, P. J., Wenzel, Beldoek, Murphy, Ughetta, Hallinan and Kleinfeld, JJ.